Citation Nr: 1549446	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  13-20 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a chronic upper respiratory disorder, to include sinusitis and rhinitis.  


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION


The Veteran served on active duty from November 1973 to June 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Records in the Virtual VA paperless claims processing system also have been reviewed and considered.  

The Veteran is claiming service connection for a sinus condition.  The Court of Appeals for Veteran Claims has held (in the context of a claim for service connection for a psychiatric disorder) that a claim of service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of Clemons, the issue has been broadened and recharacterized as reflected on the title page.  

In July 2013 the Veteran requested a Board hearing, however in October 2013 he indicated that he did not desire a Board hearing.  In September 2014 a letter was sent to the Veteran asking him to clarify within 30 days whether he desired a Board hearing.  The Veteran did not reply and thus his request for a Board hearing is considered withdrawn.  

In September 2010 a Report of General Information shows that the Veteran raised the issue of service connection for a dental condition.  The status of this claim is unclear and the Board hereby brings this matter to the RO's attention.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the issue on appeal in April 2015 for a supplemental opinion to be obtained to the March 2011 VA examination in order for the examiner to address the etiology of the Veteran's claimed sinus condition.  In a July 2015 VA opinion, the examiner opined that based on the evidence of record the Veteran does not have a sinus condition.  While the July 2015 VA examiner and an earlier March 2011 VA examiner determined that the Veteran did not have sinusitis, the July 2015 VA examiner did not address the March 2011 VA examiner's diagnosis of rhinitis.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328, 1333   (Fed. Cir. 1997).  This "requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Thus another VA opinion needs to be sought regarding the etiology of the Veteran's claimed sinus condition.  

Prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified.

2. Obtain an addendum opinion to the March 2011 VA examination and July 2015 opinion.  The claims file should be made available for the clinician to review, and the report should reflect that such review was accomplished.  All pertinent findings should be reported.  The clinician is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran has a chronic upper respiratory disorder, to include sinusitis and rhinitis, that had its onset in service or was otherwise etiologically related thereto.  The clinician should consider the entire claims file to include: a.) service treatment records which show that the Veteran was treated for an upper respiratory infection in February 1975, March 1976, and May 1976; b.) the Veteran's lay statement received in October 2013 whereby he stated that on multiple occasions during service he was treated for a head cold with nose drainage and has a VA diagnosis of sinusitis; and c.) the March 2011 VA examination whereby the examiner rendered a diagnosis of chronic allergic vasomotor rhinitis.  

A complete rationale for all opinions must be provided.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.

3. When the development requested has been completed, the case should be reviewed by the AOJ.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




